Judgment unanimously affirmed. Memorandum: The People met their burden of proving that defendant was a predicate felon. Defendant presented testimony at the hearing that his prior conviction was unconstitutionally obtained because the prosecutor failed to disclose a promise to a witness in exchange for the witness’s testimony. The People, on the other hand, presented the testimony of the Assistant District Attorney that no such promise was made. The hearing court chose to credit the testimony of the People’s witness. Issues of credibility are to be determined by the hearing court, which sees and hears the witnesses (see, People v Jackson, 198 AD2d 301, 302, lv denied 83 NY2d 806; People v Mitchell, 184 AD2d 737, 738, lv denied 80 NY2d 907). Upon our review of the record, we conclude that *965defendant’s plea was knowing, intelligent and voluntary (see, People v Lopez, 71 NY2d 662, 666). (Appeal from Judgment of Onondaga County Court, Burke, J.—Attempted Burglary, 1st Degree.) Present—Pine, J. P., Fallon, Doerr, Balio and Boehm, JJ.